                Case 2:20-cr-00299-GMN-EJY Document 39 Filed 06/15/21 Page 1 of 3



 1   RUSSELL E. MARSH, ESQUIRE
     Nevada Bar No. 11198
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   russ@wmllawlv.com
 6   Attorneys for Anthony Sullivan
 7
 8                                                    UNITED STATES DISTRICT COURT
 9                                                         DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                   )
                                                                 )    CASE NO. 2:20-CR-00299-GMN-EJY
12               Plaintiff,                                      )
                                                                 )
13                            vs.                                )
                                                                 )
14   ANTHONY SULLIVAN,                                           )
                                                                 )
15               Defendant.                                      )
                                                                 )
16
                                         STIPULATION TO CONTINUE PLEA HEARING
17                                                    (First Request)
18               IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
19   and through its attorney, Christopher Chiou, Acting United States Attorney, through Kimberly
20   Sokolich, Assistant United States Attorney; and Defendant Anthony Sullivan, by and through his
21   counsel, Russell E. Marsh, Esquire, Wright Marsh & Levy, that the Change of Plea Hearing currently
22   scheduled for June 16, 2021, be vacated and set to a date and time convenient to this Court, at least
23   two weeks from the current hearing date.
24               This stipulation is entered into for the following reasons:
25               1.           Case No. 2:20-cr-00298-APG-EJY and Case No. 2:20-CR-00299-GMN-EJY have
26   been consolidated before Judge Navarro under Case No. 2:20-cr-00299-GMN-EJY as to Defendant
27   Anthony Sullivan only. (ECF No. 34.)
28   ///


     J:\DEBBIE\PLEAD-2021\SUL/UN2 STIP CONT PLEA HEARING
                Case 2:20-cr-00299-GMN-EJY Document 39 Filed 06/15/21 Page 2 of 3



 1               2.           Plea agreements in both cases having been provided to the Court, these matters are
 2   currently scheduled for a Change of Plea Hearing on June 16, 2021, at 9:00 a.m. (ECF No. 35.) A
 3   Joint Status Report has been filed, agreeing to proceed by video conferencing. (ECF No. 36.)
 4               3.           Counsel for both parties have scheduling conflicts on the current date. Mr. Marsh has
 5   a hearing that can not be moved at 9:00 a.m. in bankruptcy case number 21-12443-NMC. AUSA
 6   Sokolich is scheduled to present a case before the federal grand jury at 10:00 a.m. Because this
 7   matter involves two plea agreements, it may take longer than a typical plea hearing.
 8               4.           The parties agree to continue the Change of Plea Hearing for two weeks. Mr.
 9   Sullivan is out of custody and agrees to the continuance.
10               5.           Additionally, denial of this request for continuance could result in a miscarriage of
11   justice.
12               6.           The additional time requested by this Stipulation is made in good faith and not for
13   purposes of delay.
14               7.           This is the first request for a continuance of the Change of Plea Hearing.
15               Dated this 14th day of June, 2021.
16   Respectfully submitted:
17   WRIGHT MARSH & LEVY                                            CHRISTOPHER CHIOU
                                                                    ACTING UNITED STATES ATTORNEY
18
19   BY /s/ Russell E. Marsh                                        BY /s/ Kimberly Sokolich
       RUSSELL E. MARSH, ESQUIRE                                      KIMBERLY SOKOLICH
20     Attorney for Defendant Sullivan                                Assistant U.S. Attorney
21
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2021\SUL/UN2 STIP CONT PLEA HEARING        2
                Case 2:20-cr-00299-GMN-EJY Document 39 Filed 06/15/21 Page 3 of 3



 1                                                    UNITED STATES DISTRICT COURT
 2                                                         DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                                   )
 4                                                               )       CASE NO. 2:20-CR-00299-GMN-EJY
                 Plaintiff,                                      )
 5                                                               )
                              vs.                                )
 6                                                               )
     ANTHONY SULLIVAN,                                           )
 7                                                               )
                 Defendant.                                      )
 8                                                               )
 9               Based on the Stipulation of the parties, the Change of Plea Hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the defendant in a hearing, since the failure to grant said continuance would be likely to
12   result in a miscarriage of justice, and would deny the parties herein sufficient time and the
13   opportunity within which to be able to effectively and thoroughly prepare for the hearing, taking into
14   account the exercise of due diligence.
15               IS IT HEREBY ORDERED that the Change of Plea Hearing in the above-captioned matter
16   currently scheduled for June 16, 2021, at 9:00 a.m., be vacated and continued to
17   June 30, 2021, at 10:00 a.m. in Courtroom 7D.
18                              15
                 DATED: June __________, 2021.
19
20                                                                       _______________________________________
                                                                         GLORIA M. NAVARRO
21                                                                       United States District Judge
22
23
24
25
26
27
28


     J:\DEBBIE\PLEAD-2021\SUL/UN2 STIP CONT PLEA HEARING             3
